            Case 1:20-cv-03504-RC Document 5 Filed 02/08/21 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  HUMAN RIGHTS DEFENSE CENTER,

                           Plaintiff,

                  v.                                       Civil Action No. 20-3504 (RC)

  U.S. BUREAU OF PRISONS, et al.,

                           Defendants.



                           DEFENDANT’S ANSWER TO COMPLAINT

       Defendants, the United States Department of Justice (“the Department”), and more

specifically the Federal Bureau of Prisons (“BOP”) a component of the Department, by

undersigned counsel, respectfully submit their Answer to the Complaint filed by Plaintiff,

Human Rights Defense Center (“Plaintiff”). This case arises under the Freedom of Information

Act (“FOIA”), 5 U.S.C. § 552 and is exempt from the requirements of Rules 16(b) and 26(f) of

the Federal Rules of Civil Procedure, pursuant to Local Civil Rule 16.3(b)(10). Defendants

deny all allegations in the Complaint, including the relief sought, except as specifically admitted

in this Answer.

                       RESPONSES TO THE NUMBERED PARAGRAPHS

       1.      This paragraph sets forth Plaintiff’s characterization of this FOIA action, to which

no response is required.
            Case 1:20-cv-03504-RC Document 5 Filed 02/08/21 Page 2 of 8




                                JURISDICTION AND VENUE 1

       2.      This paragraph sets forth legal conclusions, not allegations of facts, to which no

response is required.   To the extent a response is deemed necessary, Defendants admit that this

Court has subject matter jurisdiction under FOIA, subject to its terms and limitations.

       3.      This paragraph sets forth legal conclusions, not allegations of facts, to which no

response is required.   To the extent a response is deemed necessary, Defendants admit that

venue is proper in this judicial district under FOIA.



                                             PARTIES

       4.      Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in this paragraph.

       5.      Admit.

       6.      Admit.

                                              FACTS

                  Human Rights Defense Center’s Background and Mission

       7.      This paragraph sets forth Plaintiff’s characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

case, to which no response is required.




1
  For ease of reference, Defendants replicate the headings contained in the Complaint. Although
Defendants believe that no response is required to such headings, to the extent a response is
deemed required and to the extent those headings and titles could be construed to contain factual
allegations, those allegations are denied.

                                                  2
             Case 1:20-cv-03504-RC Document 5 Filed 02/08/21 Page 3 of 8




       8.       This paragraph sets forth Plaintiff’s characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

case, to which no response is required.

       9.       This paragraph sets forth Plaintiff’s characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

case, to which no response is required.

                              The United States Bureau of Prisons

       10.      Admit to the extent that BOP was established in 1930, and oversees the

centralized administration of federal prisons.

       11.      Admit to the extent that the BOP presently operates 122 federal prisons.

Presently, there are approximately 123,362 federal inmates in BOP Custody.        Defendants

respectfully refer the Court to BOP’s public website for a true and accurate population count,

which is available at: https://www.bop.gov/about/statistics/population_statistics.jsp and denies

the allegations to the extent they fail to reflect or accurately characterize the content of BOP’s

website.

       12.      Admit.

                            The United States Department of Justice

       13.      Defendants respectfully refer the Court to Office of Information Policy’s website

for a true and accurate description OIP’s mission, which is available at:

https://www.justice.gov/oip/about-office, and denies the allegations to the extent they fail to

reflect or accurately characterize the content of OIP’s website.




                                                  3
             Case 1:20-cv-03504-RC Document 5 Filed 02/08/21 Page 4 of 8




       14.      Defendants respectfully refer the Court to Office of Information Policy’s website

for a true and accurate description OIP’s mission, which is available at:

https://www.justice.gov/oip/about-office, and denies the allegations to the extent they fail to

reflect or accurately characterize the content of OIP’s website.

       15.      This paragraph sets forth legal conclusions, not allegations of facts, to which no

response is required.

                                       Factual Background

       16.      This paragraph sets forth Plaintiff’s characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

case, to which no response is required.

       17.       This paragraph sets forth Plaintiff’s characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

case, to which no response is required.

       18.       This paragraph sets forth Plaintiff’s characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

case, to which no response is required.

                                          Request at Issue

       19.      Defendants admits that on July 21, 2020, Plaintiff e-mailed a FOIA request to the

BOP.

       20.      Admit.




                                                  4
             Case 1:20-cv-03504-RC Document 5 Filed 02/08/21 Page 5 of 8




       21.      Defendants admit that Plaintiff sought a fee waiver in the FOIA request dated July

21, 2020.    The remainder of the paragraph sets forth legal conclusions, not allegations of facts,

to which no response is required.

       22.      Admit.

       23.      Defendant admits only that on October 28, 2020, the BOP issued a determination

letter denying the request.   Defendant admits that the October 28, 2020 Determination Letter

stated, “After a thorough review of your request, we have determined that any records responsive

to your request are categorically exempt from disclosure. Accordingly, this Office is not required

to conduct a search for the requested records. Pursuant to the Freedom of Information Act, 5

U.S.C. § 552, records are withheld in full from disclosure to you as release of any records could

reasonably be expected to interfere with law enforcement proceedings.      5 U.S.C. §

552(b)(7)(A).” Defendant denies the remainder of this paragraph as it does not include a

complete and accurate statement of contents of BOP’s October 28, 2020, Determination Letter.

       24.      Admit.

       25.      Admit.

       26.      Defendants deny this paragraph for lack of specificity.

       27.      Defendant admits that as of the date of the filing of the Complaint no

determination had been made with respect to Plaintiff’s administrative appeal.

                                 HRDC’S CLAIM FOR RELIEF

       28.      Defendants incorporate its responses set forth above in paragraphs 1 through 27.

       29.      This paragraph contains conclusions of law, not allegations of fact, to which no

response is required.    To the extent a response is deemed necessary, Defendants deny.


                                                  5
              Case 1:20-cv-03504-RC Document 5 Filed 02/08/21 Page 6 of 8




        30.      This paragraph contains conclusions of law, not allegations of fact, to which no

response is required.    To the extent a response is deemed necessary, Defendants deny.

        31.      This paragraph contains conclusions of law, not allegations of facts, to which no

response is required.    To the extent a response is deemed necessary, Defendants deny.



                                       REQUESTED RELIEF

        This paragraph contains Plaintiff’s request for relief, to which no response is required.

To the extent a response is deemed necessary, Defendants deny that Plaintiff is entitled to the

relief requested, or to any relief whatsoever.



                                          FIRST DEFENSE

        Certain of the information sought by Plaintiff is exempt from release under one or more

exemptions of the Freedom of Information Act, 5 U.S.C. § 552.



                                        SECOND DEFENSE

        Plaintiff is neither eligible nor entitled to attorneys’ fees or costs.



                                         THIRD DEFENSE

        The Court lacks jurisdiction to award relief that exceeds that authorized by the FOIA.




                                                    6
            Case 1:20-cv-03504-RC Document 5 Filed 02/08/21 Page 7 of 8




                                         FOURTH DEFENSE

         Defendants reserve the right to amend, alter, and supplement the defenses contained in this

Answer as the facts and circumstances giving rise to this Complaint become known to Defendants

through the course of this litigation.



Dated:    February 8, 2021                    Respectfully submitted,

                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney

                                              BRIAN P. HUDAK
                                              Acting Chief, Civil Division

                                              By: /s/ Kathleene Molen
                                              KATHLEENE MOLEN
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, District of Columbia 20530
                                              Telephone: (202) 803-1572
                                              Kathleene.Molen@usdoj.gov

                                              Counsel for Defendant




                                                  7
Case 1:20-cv-03504-RC Document 5 Filed 02/08/21 Page 8 of 8




                            8
